Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered May 17, 1977, convicting him of attempted murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The claim by the defendant that he was deprived of a fair trial because of certain prejudicial remarks made by the prosecutor during summation was not preserved for review as a matter of law (CPL 470.05 [2]; People v Decesare, 112 AD2d 167). Further, there was no objection or exception taken to the charge nor were any specific instructions requested by the defendant, and accordingly, any issue of law as to the charge was not preserved for appellate review (see, CPL 470.05 [2]; People v Frazer, 112 AD2d 315). Review of either of these issues in the interest of justice is not warranted. Lazer, J. P., Bracken, Weinstein and Eiber, JJ., concur.